WOODLEY, Presiding Judge.
The offense is the unlawful sale of beer in a dry area; the punishment, 30 days in jail and a fine of $250.
The information alleges that the sale was made in Nacogdoches County, a dry area.
The state concedes that there is no proof that said County was a dry area, without which the conviction cannot stand. Hargiss v. State, Tex.Cr.App., 339 S.W.2d 538; Smith v. State, 159 Tex.Cr.R. 351, 264 S.W.2d 106; Brown v. State, 135 Tex.Cr.R. 3, 117 S.W.2d 107.
The state’s brief also points out that there is no proof of the sale except by a statement of the appellant before a grand jury.
The evidence being insufficient to sustain the conviction, the judgment is reversed and the cause remanded.